department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date january uniform issue list legend director1 director2 director3 director4 son employee corporation dear contact person identification_number telephone number employer_identification_number this is in reply to your ruling_request dated date from your authorized representatives as modified by your letter dated date regarding the proposed recapitalization of corporation and related actions pursuant to sec_4943 and sec_511 of the internal_revenue_code code facts according to the information provided by you you are recognized as exempt from federal_income_tax under sec_501 of the code and are classified as a private_foundation within the meaning of sec_509 you carry out your charitable purposes through discretionary donations made for the public welfare including charitable scientific literary and educational_purposes you also distribute grants to other organizations enterprises and individuals with like purposes the current members of your board_of directors are director1 director2 director3 and director4 director1 and director2 are married to each other director3 director4 and son employee are the adult children of director1 and director2 a current full time employee and shareholder of corporation son employee is a for-profit corporation actively engaged in corporation is a trade_or_business as described in sec_53_4943-8 of the regulations that is not substantially related to your exempt_purpose within the meaning of sec_513 of the code corporation is employee-owned and director1 owns less than percent of the outstanding shares of stock entitled to vote employees may purchase and sell stock at predetermined values through corporation's employee_stock_purchase_plan corporation currently has five classes of capital stock none of which is directly owned by you the specific attributes and current shareholders of each class of stock are class a stock this class of stock is held only by active employees who are not family members of director1 or director2 holders of this class of stock are entitled to one vote per share and may vote to elect directors and on other major transactions including mergers charter amendments the sale of all assets and where required_by_law class b stock this class of stock is held only by retired employees who are not family members of director1 or director2 holders of this class of stock are not entitled to vote to elect directors or on any other transaction except where required_by_law class c1 stock this class of stock is held only by or in trust for descendents of director who are active employees of corporation holders of this class of stock are entitled to one vote per share and may vote to elect directors and on other major transactions including mergers charter amendments the sale of all assets and where required_by_law all outstanding shares of this class of stock are currently held by son employee class c2 stock this class of stock is held only by or in trust for descendents of director who are not employed by corporation holders of class c2 stock are not entitled to vote to elect directors or on any other transaction except where required_by_law class d stock this class of stock is held only by or in trust for director1 holders of this class of stock are entitled to one vote per share and may vote to elect directors and on other major transactions including mergers charter amendments the sale of all assets and where required_by_law all classes of stock retain the same rights to dividends and liquidation proceeds and no class of stock has contingent voting rights or rights of first refusal director1 intends on transferring a number of shares of corporation stock to you before this occurs corporation will undergo a first_corporation will amend its charter to provide for an exchange of all recapitalization plan class d shares for newly created class d1 and class d2 shares holders of class d1 shares will be entitled to one vote per share and may vote to elect directors and on other major transactions including mergers charter amendments the sale of all assets and where required_by_law holders of class d2 shares will not be entitled to vote to elect directors or on any other transaction except where required_by_law holders of class b class c2 and class d2 shares of stock are not entitled to vote to elect directors and these shares are referred to as nonvoting_stock the allocation of class d shares to class d1 and d2 shares will be made such that the class d1 shares will constitute no more than percent of all shares of any class entitled to vote to elect directors after the recapitalization the voting power of the class c1 shares will be less than percent director1 will then transfer all class d1 shares to you within three years of the issuance of upon the death of director1 any remaining class d1 and all class d2 shares will be this ruling transferred to you at the time that class d1 shares are transferred to you the shares of class d1 in combination with class c1 will be less than of all outstanding voting_stock of corporation none of the shares of corporation held by you will be subject_to an acquisition_indebtedness as described in sec_514 you have requested the following rulings ownership of some nonvoting_stock and all class d1 stock of corporation by you will not constitute excess_business_holdings for purposes of sec_4943 if the code dividends and income received by you on nonvoting_stock of corporation will constitute unrelated_business_taxable_income under sec_511 of the code not law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code describes the term unrelated_business_taxable_income as the gross_income derived by an exempt_organization from any unrelated_trade_or_business as defined under sec_513 regularly carried on by it less certain deductions but with modifications provided in sec_512 sec_512 of the code sets forth various modifications which exclude certain income from the computation of unrelated_business_taxable_income these modifications include dividends interest royalties rent from real_property and gain from the sale of property sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings as the amount of stock in a corporation that a foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in the corporation to be permitted holdings sec_4943 of the code limits the holdings of a private_foundation in a corporation to percent of the voting_stock of the business_enterprise reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code defines business holdings as in computing the holdings of a private_foundation or a disqualified_person with respect thereto in any business_enterprise any stock or other interest owned directly or indirectly by or for a corporation shall be considered as being owned proportionately by or for its shareholders sec_4946 of the code provides that for the purposes of sec_4943 the term disqualified_person includes both foundation managers and family members of any foundation_manager sec_4946 of the code provides that a foundation_manager is with respect to any private_foundation an officer director or trustee of the foundation sec_4946 of the code provides that the term family_member as used in sec_4946 includes a spouse and ancestors children grandchildren great grandchildren any spouses thereof sec_53_4943-1 of the foundation and similar excise_taxes regulations regulations provides that generally under sec_4943 of the code the combined holdings of a private_foundation and all disqualified persons as defined in sec_4946 in any corporation conducting a business which is not substantially related to the exempt_purpose of the foundation are limited to percent of the voting_stock in such corporation sec_53_4943-3 of the regulations provides that except as otherwise provided in sec_4943 and the permitted holdings of any private_foundation in an incorporated business_enterprise are- a percent of the voting_stock in such enterprise reduced but not below zero by b the percent of voting_stock in such enterprise actually or constructively owned by all disqualified persons sec_53_4943-3 of the regulations provides that the percentage of voting_stock held by any person in a corporation is normally determined by reference to the power of stock to vote for the election of directors with treasury_stock and stock which is authorized but unissued being disregarded sec_53_4943-3 of the regulations provides that in general in addition to those holdings permitted by paragraph b of this section the permitted holdings of a private_foundation in an incorporated business_enterprise shall include any share of nonvoting_stock in such enterprise held by the foundation in any case in which all disqualified persons hold no more than percent of the voting_stock in such enterprise all equity interests which do not have voting power attributable to them shall for purposes of sec_4943 be classified as nonvoting_stock for this purpose evidence_of_indebtedness including convertible indebtedness and warrants and other options or rights to acquire stock shall not be considered equity interests analysis ruling director1 director2 director3 and director4 are the current members of your board_of directors son employee is the adult child of director1 and director2 sec_4946 of the code provides that the term disqualified_person includes both foundation managers and family members pursuant to sec_4946 the directors of a private_foundation of any foundation_manager director3 and director4 are therefore qualify as foundation managers son employee is disqualified persons by way of being your foundation managers a disqualified_person because son employee is a family_member of director1 and director2 director1 director2 also and sec_4943 of the code imposes a tax on the business holdings of any private_foundation in a business_enterprise in excess of the foundation’s maximum permitted holdings in that enterprise pursuant to sec_4943 and sec_4943 the capital stock in corporation held by director1 director3 director4 and son employee is included in determining your maximum director2 permitted holdings in corporation pursuant to sec_4943 of the code and sec_53_4943-1 b i holdings of corporation is percent of the voting_stock reduced by the percentage of voting_stock owned by all disqualified persons because sec_53_4943-3 of the regulations provides that voting_stock is determined by reference to the power of stock to vote for election of directors your maximum permitted holdings are reduced by any class a c1 and d1 stock owned by director1 director2 director3 director4 and son employee classes b c2 and d2 stock are nonvoting and therefore do not reduce your maximum permitted holdings under sec_4943 only the ownership and attributes of classes a c1 and d1 stock require further analysis your maximum permitted regulations the of class a stock the outstanding shares of class a stock are held only by active employees that are not descendents of director1 neither you nor any disqualified persons therefore own any class a stock and any outstanding shares will not reduce your maximum permitted holdings class c1 stock the outstanding shares of class c1 stock are held by son employee a disqualified_person and will therefore reduce your maximum permitted holdings class d1 stock after the recapitalization plan the total outstanding shares of class d1 stock will constitute no more than percent of all shares of any class entitled to vote to elect directors of these outstanding shares will by director1 a thus the outstanding shares of disqualified_person and then transferred directly to you class d1 stock will reduce your maximum permitted holdings be held at first all the total of outstanding shares of voting_stock is calculated via the summation of the total outstanding shares of class a c1 and d1 stock because you have represented that your direct and attributable ownership of class c1 and d1 stock after the recapitalization will be less than percent of all of the total outstanding shares of voting_stock your ownership of class c1 and d1 stock will be permitted holdings under sec_4943 of the code with regard to your direct and indirect ownership of the nonvoting_stock class b c2 and d2 stock pursuant to sec_53_4943-3 of the regulations the permitted holdings of a private_foundation in an incorporated business_enterprise shall also include any share of nonvoting_stock in such enterprise held by the foundation in any case in which all disqualified persons hold no more than percent of the voting_stock in such enterprise because of your representations that you and your associated disqualified persons own less than percent of all of the voting_stock of corporation your ownership of nonvoting shares of corporation stock after the recapitalization will therefore be permitted holdings under sec_4943 of the code thus your ownership of some nonvoting_stock and all class d1 stock of corporation will not constitute excess_business_holdings for purposes of sec_4943 of the code ruling sec_512 of the code excludes dividends from qualifying as unrelated_business_taxable_income sec_512 excludes all gains or losses recognized in connection with a tax exempt organization's investment activities sec_512 excepts from these provisions certain income from debt-financed_property but you have represented that your stock in corporation will not be subject_to an acquisition_indebtedness and thus not constitute debt-financed_property pursuant to these modifications to the unrelated_business_taxable_income rules any dividends or gains you receive from your possession or sale of nonvoting_stock will not constitute unrelated_business_taxable_income on nonvoting_stock of corporation will not constitute unrelated_business_taxable_income under sec_511 of the code dividends and income received by you ruling sec_1 your ownership of some nonvoting_stock and all class d1 stock of corporation by you will not constitute excess_business_holdings for purposes of sec_4943 if the code dividends and income received by you on nonvoting_stock of corporation will not constitute unrelated_business_taxable_income under sec_511 of the code this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon your tax status should be reported to the service because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely manager exempt_organizations technical group enclosure notice
